                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         EDEN ENVIRONMENTAL CITIZEN'S
                                   4     GROUP LLC,                                     Case No. 18-cv-05544-YGR

                                   5                   Plaintiff,
                                                                                        CASE MANAGEMENT AND
                                   6              v.                                    PRETRIAL ORDER
                                   7     LAPTALO ENTERPRISES, INC., et al.,
                                   8                   Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following dates at the 6/3/19 Case Management Conference:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                       Monday, November 4, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE HIXSON FOR
                                                                                          September 2, 2019
                                        SETTLEMENT CONFERENCE TO BE COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                 6/17/19 or by Motions under FRCP Rule
                                  15
                                        PLEADINGS:                                        16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                      October 1, 2019
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                      Opening: October 1 2019
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT            Rebuttal: October 15, 2019
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                          November 1, 2019
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To         Heard January 14, 2020; filed by
                                  22    BE HEARD BY:                                      November 15, 2019
                                  23
                                        CROSS-MOTIONS SCHEDULE:                           Plaintiff Opening Brief filed November 15,
                                  24                                                      2019
                                                                                          Defendant Cross- Motion and Opposition
                                  25
                                                                                          to Plaintiff’s Motion filed December 6,
                                  26                                                      2019

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                                                                              Plaintiff’s Reply in support of its own
                                   1
                                                                                              motion and Opposition to Cross-Motion
                                   2                                                          filed December 13, 2019
                                                                                              Defendant’s Reply filed December 20,
                                   3                                                          2019
                                   4                                                          Hearing on Cross-Motions set January 14,
                                                                                              2020 at 2:00pm
                                   5

                                   6
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                   7
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                   8
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                   9
                                              IT IS SO ORDERED.
                                  10
                                       Dated: June 18, 2019
                                  11
                                                                                       ______________________________________
                                  12
                                                                                       YVONNE GONZALEZ ROGERS
Northern District of California
 United States District Court




                                  13                                                   United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
